Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 10 June 1783
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        My dear General
                            Paris June the 10th 1783
                        
                        Having Received No Answer to My Letter By the frigate I May I think flatter Myself Before long to Hear from You, and I Confess I am waiting with Great Impatience—it is an Age, My dear General, since I Had a line from You, and I Have Been so Happily Used to our Intimate Communications, that it is very Hard to me not to know Any thing of Your Ideas, Your Concerns, and Your Sentiments on Every Occasion—God Grant I May soon Have that long Wished for Letter—Upon its Contents My Missions will Be determined, and Unless My presence Here is ordered By Congress, I Hope I May soon Be Reunited to My  dear General—Having fully Explained Myself in My letter By the triumph, I Have thought it well to Repeat My ideas in the Subsequent Ones and those lines are only intended to present Doctor Bancroft who is Going By Way of England to Philadelphia I have long known Him, first of all in England, and Afterwards in france, where He Ever Appeared to me a Sensible and a warm friend to our Cause—Agreable to that party Spirit, Which to My Great Concern, Has Ever divided our Ministers living in Europe, Doctor Bancroft Has  Been praised By Some, and Critisised By others—But I owe Him the justice to Say that His public opinions, and his Conduct Have alwais Appeared to me Such as Becomes a Citizen of the United States. 
                        Your God Son, My dear General, is Now Under Inoculation—this piece of intelligence, tho’ it is Not very important, is the only one I will give—for, this letter will Be long on its way, and I intend taking Speedier Opportunities—we are Going to  Have a change in the Ministry, and I fancy  will Soon Resign—the destruction of the Ottoman Empire Seems to have Been determined Upon by Rullia and the Emperor—L’oriene Has Been made a free port for the American trade and I think it Very Advantageous. When I am writing to You, My dear General, I don’t know well How to stop—But When I Reflect this letter will Be So long on the Road, I must Content Myself with presenting My Most Affectionate Respects to  Mrs Washington, My tender Compliments to My friends, and to Repeat You, My dear General, that Every Sentiment of  filial love, Respect, and Gratitude Make me for Ever Your devoted Friend
                            Lafayette
                        
                       lafayette and our little family present their  you and Mrs Washington.
                    